 Case 3:21-cv-00054-REP Document 15 Filed 02/15/21 Page 1 of 2 PageID# 123




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


SENATOR AMANDA F. CHASE,                  )
                                          )
               Plaintiff,                 )
                                          )
       v.                                 )       Civil Action No. 3:21-cv-00054
                                          )
SENATE OF VIRGINIA by and through The )
Honorable Justin Fairfax, Lt. Gov. of     )
Virginia and President of the Senate of   )
Virginia                                  )
                                          )
-and-                                     )
                                          )
The Honorable SUSAN CLARKE                )
SCHAAR, Principal Contact of the Virginia )
Senate and Clerk of the Senate            )
                                          )
               Defendants.                )


                               NOTICE OF APPEARANCE

       Please take notice that I, Jacqueline Cook Hedblom, am entering my appearance in this

action as counsel for Defendants the Senate of Virginia and Susan Clarke Schaar, Clerk of the

Senate. Kindly note the same on the docket.

                                    Respectfully submitted,

                                            /s/
                                    Jacqueline C. Hedblom (VSB No. 68234)
                                    Assistant Attorney General
                                    Civil Trial Unit Manager
                                    Office of the Attorney General
                                    202 N. 9th Street
                                    Richmond, Virginia 23219
                                    Telephone: 804-786-9532
                                    Facsimile: 804-371-2087
                                    Email: jhedblom@oag.state.va.us
                                    Counsel for the Defendants
  Case 3:21-cv-00054-REP Document 15 Filed 02/15/21 Page 2 of 2 PageID# 124




Mark R. Herring
Attorney General of Virginia

Samuel T. Towell
Deputy Attorney General




                               CERTIFICATE OF SERVICE

       I hereby certify that, on this 15th day of February, 2021, the foregoing Notice of

Appearance was filed electronically with the clerk of court using the CM/ECF system.

Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.



                                          /s/
                                   Jacqueline C. Hedblom (VSB No. 68234)
                                   Assistant Attorney General
                                   Civil Trial Unit Manager
                                   Office of the Attorney General
                                   202 N. 9th Street
                                   Richmond, Virginia 23219
                                   Telephone: 804-786-9532
                                   Facsimile: 804-371-2087
                                   Email: jhedblom@oag.state.va.us
                                   Counsel for the Defendants




                                              2
